Case 2:19-cv-00407-JCB Document 53-7 Filed 06/25/20 PagelD.478 Page 1 of 3

EXHIBIT G

 
Case 2:19-cv-00407-JCB Document 53-7 Filed 06/25/20 PagelD.479 Page 2 of 3

Diabetes Report WHE. “563987720

* Final Report *
* Final Report *

Utah Department of Health/Utah Office of Education
Licensed Independent Provider’s (LIP)

Diabetes Mecication/Management Orders

In Accordance with Utah Code 53G-9-506 and 53G-9-504
PCH Outpatient Diabetes Program

801-213-3599

Fax: 801-587-7539
Student Information
Patient First Name:
Patient Last Name:
Patient DOB: 03/03,
Type of OM: 1

Age at Dx: 17 months old

Name of Schoa!: Butterfield Canyen Elementary Schoo!
Fax: 802-302-4977
For School Year: 2018-2019

To Be Completed by LIP
In accordance with these onters, an Individualized Health Care Plan (HCP) must be developed by the Schoo! Nurse, Student, and

Parent to be shared with sppropriate schoo! personnel, and cannot be shared with any Individual outside of those public
education employees without parental consent. As the student's LIP, i confirm has a diagnosis of diabetes meffitus and it

ts ‘medically appropriate fer the student to possess and self-administer diabebes and the student shoutd be in
possession of dishetes medications at afi times’ (Utah Code 53G-9-505). Per my assessment, is capable to carbohydrate
count meats and snacks for insulin edjustment, carry, and se!f-administer diabetes medication insulin syringes) . This

student may participate in schoo) activities with the following restrictions: Blood glucose is below 60 prior to PE/Recess. Parents
and iggy are responsible for oversight.

PROCEDURES

Emergency Glucagon Administration
Immediately for severe hypoglycemia: unconscious, semi-consclous (unable to contro! alway), or seizing. Glucagon Dose: 0.5
mgf0.5 mi Route: IM Possible side effects: Nausea and Vomiting

Blood Glucose Testing

‘Target range for blood glucose (BG) Is: 80-120

Hea ee iparmencently eck Mood glucnse as needed. (Before meals, prior to insulin correction, and before exercise). If BG Is
fess 80, he will treet himself.

Parents and Kgpwill assess participation in PE/Recess based on bicod glucose reading.

insulin Administration

Resuit type: Ciabates Report
Result date: January 24, 2019 17:07 MST
Result status: Auth (Verified)

Result tite: DMMO

Performed by: NEARY, RD, ALAINA I on January 24, 2019 17:13 MST

Verified by: NEARY, RO, ALAINA I on January 24, 2019 17:13 MST

Encounter info: 1216077479, PDBE_Diabetes, Clinic, 11/21/18 ~ 11/21/18

Printed by: NEARY, RD, ALAINA | Page 1 of 2

Printed on: 01/24/2019 17:14 MST (Continued)
Case 2:19-cv-00407-JCB Document 53-7 Filed 06/25/20 PagelD.480 Page 3 of 3

Diabetes Report WHERE, (GEES - 563687720
* Final Report *

Insulin Type: Dituted Novolog (2:10 dilution, prefilled syringe) Novalin R (Regular, prefilled syringe)

Route: Subcutaneous Possible side effects: Hypegtycemia

Lunch Dosing: 6.5 unit Ciluted Novolog and 1 unit Novolin R before meal (prefilled syringes).

Correction Dose: Ofuted Novolog (prefilled syringe) 8
food Gluense 120-130 (0.5 unit)

Blood Glucose 130-140 (1 unit)

Binod Glucose 140-150 {1.5 unit)

Additional Orders: Per mom afl G6 information removed
TO SE COMPLETED BY PARENT OR GUARDIAN
understand thet a schoo! team, Including parent or quardian, may make dedstons about Implementation and assistance in the

school based on consideration of the above recommendations, avaliable resources, and the student’s lave! of self-management. I
acknowledge that these orders signed by the LIP will be used by the schoo! nurse, and shared with appropriate schoo! staff, to

develop and INCP for my child's diabetes management at school.

Date:
Parent/Guantian Signature:
contsct information:
Nama: Caty Watkins
Coll: 801-234-2855
Name: Watle Watkins
Cell: 801-450-3808 Name: Diane Ault
Cefl: 801-694-5704

Signature Line —
Electronically Signed on 01/24/19 05:13 PM

or dprrrn
(Yn, a

MURRAY, MD, MARY A.

 

Completed Action List:

* Perform by NEARY, RD, ALAINA I on January 24, 2019 17:13 MST
* Sign by NEARY, RD, ALAINA I on January 24, 2019 17:13 MST

* VERIFY by NEARY, RD, ALAINA I on January 24, 2019 17:13 MST

Result type: Diabetes Report
Result date: January 24, 2019 17:07 MST
Result status: Auth (Verified) -

DMMO

Resuft tite:
Performed by: NEARY, RD, ALAINA I on January 24, 2019 17:13 MST
Verified by: NEARY, RD, ALAINA I on January 24, 2019 17:13 MST

Encounter info: 1216077479, PDBE_Diabetes, Clinic, 11/21/18 - 11/21/18

Printed by: NEARY, RD, ALAINA |
Printed on: 01/24/2019 17:14 MST

Page 2 of 2
(End of Report)
